Case 1:20-cr-00050-WJM Document 24 Filed 06/22/20 USDC Colorado Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

CASE NO.       20-cr-00050-WJM

UNITED STATES OF AMERICA,

               Plaintiff,

v.

ALICIA MORELLI,

            Defendant.
_____________________________________________________________________________

                   MOTION TO WITHDRAW DOCUMENT 20
_____________________________________________________________________________

       Ms. Alicia Morelli, through undersigned counsel, respectfully requests to withdraw

Document 20, her Motion to Reconsider Pretrial Detention Order. In support of this request, she

states as follows:

       1.      On June 19, 2020, undersigned counsel filed a Motion to Reconsider Pretrial

 Detention Order on behalf of Ms. Morelli. Doc. 20.

       2.      As of June 22, 2020, Ms. Morelli no longer wishes to pursue the relief sought

 therein.

       WHEREFORE, Ms. Morelli respectfully requests to withdraw her Motion to Reconsider

Pretrial Detention Order (Document 20).
Case 1:20-cr-00050-WJM Document 24 Filed 06/22/20 USDC Colorado Page 2 of 3




                                  Respectfully submitted,

                                  VIRGINIA L. GRADY
                                  Federal Public Defender


                                  s/ Mary V. Butterton
                                  MARY V. BUTTERTON
                                  Assistant Federal Public Defender
                                  633 17th Street, Suite 1000
                                  Denver, CO 80202
                                  Telephone: (303) 294-7002
                                  FAX: (303) 294-1192
                                  Mary_Butterton@fd.org
                                  Attorney for Defendant




                                     2
Case 1:20-cr-00050-WJM Document 24 Filed 06/22/20 USDC Colorado Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 22, 2020, I electronically filed the foregoing with the Clerk
of Court using the CM/ECF system, which will send notification of such filing to the following
e-mail addresses:

       Peter McNeilly, Assistant U.S. Attorney
       Email: Peter.McNeilly@usdoj.gov

 and I hereby certify that I have mailed or served the document or paper to the following non
 CM/ECF participant in the manner (mail, hand-delivery, etc.) indicated by the non-participant’s
 name:

       Alicia Morelli (Via U.S. Mail)




                                              s/ Mary V. Butterton
                                              MARY V. BUTTERTON
                                              Assistant Federal Public Defender
                                              633 17th Street, Suite 1000
                                              Denver, CO 80202
                                              Telephone: (303) 294-7002
                                              FAX: (303) 294-1192
                                              Mary_Butterton@fd.org
                                              Attorney for Defendant




                                                 3
